Case 6:18-cr-00016-RWS-KNM Document 125-5 Filed 10/09/18 Page 1 of 1 PageID #: 1504




                                          Cause




     TO THE HONORABLE JUDGE OF THIS COURT:

              Comes nr.rw the State, by and through her representative, Lucas
                                                                              Machicek, Assistant Criminal
                                                                          numbercd  cause and requests that
      District Attorney of Srnith County, Tc*as, in the above styled and
      in the interest ofjustice this case be dismissed'
                                                                                           charge of thc Defendant
               While thcre was suf{icient probable cause at the time of arrest and
                                                                                  and judicial economy would best
      for this otJ-ense, it is the state's position that the interests ofjusticc
                                                                      The victim narned in the state's indictment
      be served if this charge is dismissed without prejudice.
      currently stands char[ed by indictment in the 7'li Judicial
                                                                        District court for the third degree Felony
                                                                               5'h Amendmcnt right against selt-
      offensc of Theft of-a Firearrn and is cntitled to craim his
                                                                              above-styled cause' In addition' the
      incrirnination if he were called to testifo as a witness in the
                                                                                  of a criminal street gang.
      named victim has becn identified by self-admission as a member

             THEREFORE. the State respectfully requests that this case be
                                                                          DISMISSED WITHOUT
      PREJI.JDICE.

      Respectfutly submitted,




      Assistant Crimi
